COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 Lorraine Lizzette Merjil,                     '
                                                               No. 08-13-00351-CR
                              Appellant,       '
                                                                 Appeal from the
 v.                                            '
                                                                34th District Court
 The State of Texas,                           '
                                                             of El Paso County, Texas
                                               '
                             State.
                                                '              (TC# 20110D04531)




                                           ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief

until July 8, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Omar Carmona, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before July 8, 2014.

       IT IS SO ORDERED this 10th day of June, 2014.



                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.